 Case 3:11-md-02286-MMA-MDD Document 812 Filed 08/07/20 PageID.6122 Page 1 of 14



1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                        SOUTHERN DISTRICT OF CALIFORNIA
9
10   IN RE: MIDLAND CREDIT                         Case No.: 11md2286-MMA-MDD
11   MANAGEMENT, INC.,
     TELEPHONE CONSUMER                            ORDER ON JOINT MOTION FOR
12   PROTECTION ACT LITIGATION                     DETERMINATION OF DISCOVERY
                                                   DISPUTE
13
14                                                 [ECF No. 802]
15
16         Before the Court is a joint motion to determine a discovery dispute, filed
17   on July 15, 2020. (ECF No. 802). On the Plaintiffs’ side, the motion was
18   brought by member Plaintiffs Nicholas Martin and Jeremy Johnson and was
19   joined by several other member Plaintiffs.1 On March 24, 2020, Plaintiffs
20   Martin and Johnson and Defendants filed a joint motion presenting their
21   agreement that certain requests for written discovery be served upon
22   Defendants. Defendants agreed to accept service and agreed to respond to the
23   requests, reserving their rights to object under the Federal Rules of Civil
24   Procedure. (ECF No. 773). The Court accepted the agreement on April 27,
25   2020. (ECF No. 776). At a status hearing on June 29, 2020, the Court
26
     1The list of Plaintiffs bringing and joining in this motion can be found at ECF No. 802 at
27   78-81.

                                                  1
                                                                             11md2286-MMA-MDD
 Case 3:11-md-02286-MMA-MDD Document 812 Filed 08/07/20 PageID.6123 Page 2 of 14



1    Ordered that any dispute regarding these discovery requests be brought
2    forward no later than July 15, 2020. (ECF No. 793). The joint motion was
3    timely filed.
4                                    BACKGROUND
5          This MDL originated in 2011. Defendants are alleged to have violated
6    the Telephone Consumer Protection Act (TCPA). (ECF No. 1). The MDL was
7    initially comprised of four member actions, all purported class actions. As of
8    January 2018, there were roughly 264 actions. The first consolidated
9    complaint was filed on July 11. 2012. (ECF No. 23). The Court approved the
10   settlement of this class action, alleging calls prior to September 1, 2014, on
11   December 2, 2016. (ECF No. 434). Only eight member cases resolved in the
12   settlement of this first class action. A second class action involving calls after
13   September 1, 2014, was commenced with the filing of an amended
14   consolidated complaint on October 20, 2017. (ECF No. 538). That complaint
15   was dismissed without prejudice on July 2, 2020, following a settlement with
16   the Plaintiff representing the class. (ECF No. 795). Remaining in the MDL
17   are dozens of individual cases with Plaintiffs who opted out of the first class
18   settlement and who were prospective class members in the second class.
19         Defendants answered the amended consolidated complaint on
20   December 8, 2017. (ECF No. 549). On January 30, 2018, the Court ordered
21   Defendants to file a responsive pleading in all cases so that discovery could
22   commence. (ECF No. 562). On April 25, 2018, an initial case management
23   conference was held on all remaining cases. (ECF No. 587). Following the
24   case management conference, the Court ordered the parties to complete the
25   conference required by Rule 26(f), Fed. R. Civ. P., and file a joint discovery
26   plan. A further case management conference was conducted on July 23,
27   2018. (ECF No. 602). As contemplated in the case management conference,

                                             2
                                                                     11md2286-MMA-MDD
 Case 3:11-md-02286-MMA-MDD Document 812 Filed 08/07/20 PageID.6124 Page 3 of 14



1    on August 10, 2018, the parties filed a joint motion to implement a plaintiff
2    questionnaire, a protective order, and to provide for certain preliminary
3    discovery. (ECF No. 603). On August 15, 2018, the Court issued an order
4    requiring any Plaintiff objecting to the proposed discovery procedure file
5    objections by August 27, 2018. (ECF No. 604). No objections were filed.
6         On September 5, 2018, the Court issued an order implementing the
7    questionnaire process. (ECF No. 608). The order, among other things,
8    required Defendants to make available to plaintiffs who completed the
9    required questionnaire:
10              a. Non-privileged documents sufficient to show the dialing
          technology Defendants used to make debt-collection calls during the time
11        periods in which the plaintiffs in this MDL were called by Midland, as
12        reflected by the Plaintiff Questionnaire responses and the call records
          produced by Defendants (the “Relevant Time Periods”).
13              b. Non-privileged documents sufficient to show Defendants’
14        internal policies and procedures relating to debt-collection calls during
          the Relevant Time Periods, including materials used to train employees
15        responsible for placing calls during the Relevant Time Periods.
16              c. A description of the technological systems, including both
          hardware and software, that Midland used to contact consumers by
17        telephone during the Relevant Time Period, including, to the extent
18        readily available:
                i. The model and manufacturer of all hardware devices used;
19              ii. The name and developer of each software program used by
20        Midland, whether such programs were purchased from a third-party
          vendor, customized for Midland in conjunction with a third-party vendor,
21        or developed internally;
22              iii. The purpose or function of each such device or software program;
                iv. How Midland’s employees or agents operate such devices and
23        software programs; and
24              v. The dates such devices and software programs were in use at
          Midland.
25              d. A description of how the technological systems described in
26        response to item (c) above are used to place calls to individual consumers.
27

                                            3
                                                                    11md2286-MMA-MDD
 Case 3:11-md-02286-MMA-MDD Document 812 Filed 08/07/20 PageID.6125 Page 4 of 14



1    September 2018 Order, ¶ C.1 (ECF No. 608 at 5-6).2
2          On June 4, 2019, the Court ordered the parties to file a status report
3    confirming that the questionnaire discovery process was complete and
4    requiring the parties to meet and confer regarding the next phase of
5    discovery including deposing Defendants, deposing certain Plaintiffs and to
6    provide a new joint discovery plan. The Court also ordered the parties to
7    propose deadlines for the filing of any summary judgment motions and any
8    motions for class certification. (ECF No. 689).
9          Following receipt of the status reports, including reports from some of
10   the Plaintiffs bringing this motion, the Court issued an order setting
11   discovery parameters and deadlines. In the order, filed on September 4,
12   2019, the Court set deadlines for the deposition of the lead Plaintiff in the
13   proposed class action, the deposition of Defendants under Rule 30(b)(6), Fed.
14   R. Civ. P., regarding calling technologies and practices after September 1,
15   2014, and the issuance of certain third-party subpoenas to cellular carriers by
16   individual Plaintiffs. The Court also ordered the parties to meet and confer
17   regarding other depositions pertinent to the post-September 1, 2014
18   Plaintiffs, and any proposed depositions and disputes regarding pre-
19   September 2014 Plaintiffs. The Court required that any summary judgment
20   motion and any motion for class certification be filed no later than January
21   24, 2020. (ECF No. 702).
22         In the September 4, 2019 order, the Court acknowledged that it did not
23   provide for dispute resolution regarding any issues raised regarding the
24   discovery provided by Defendants in connection with the questionnaire
25   process. To address that shortcoming, the Court ordered Defendants to file a
26
     2The Court will refer to pagination supplied by CM/ECF rather than original pagination
27   throughout.

                                                4
                                                                          11md2286-MMA-MDD
 Case 3:11-md-02286-MMA-MDD Document 812 Filed 08/07/20 PageID.6126 Page 5 of 14



1    report identifying all remaining cases alleging calls prior to September 1,
2    2014; designating attorneys responsible for responding to individual
3    Plaintiffs regarding discovery issues and potential settlement; and
4    designating attorneys responsible for responding to individual Plaintiffs
5    regarding issues with the plaintiff-specific discovery provided by Defendants
6    in connection with the questionnaire process. The Court provided a deadline
7    to bring any discovery dispute stemming from the questionnaire process to
8    the Court no later than December 2, 2019. The Court also ordered the
9    relevant parties to meet and confer regarding a deposition of Defendants
10   regarding calling technologies and practices prior to September 1, 2014. (Id.).
11            On December 16, 2019, following the submission of status reports and
12   motions, the Court issued two orders regarding discovery. The first order
13   involved a motion by two of the individual Plaintiffs who also brought the
14   instant motion, Nicholas Martin and Jeremy Johnson, to take the deposition
15   of Defendants regarding calling practices and technologies in place prior to
16   September 1, 2014. (ECF No. 713). The Court granted the motion and
17   allowed for the deposition to proceed no later than January 31, 2020.3 (ECF
18   No. 725). The deposition was taken on January 28, 2020. (See ECF No. 803
19   at 5).
20            The second motion was a joint motion by counsel for lead Plaintiff and
21   Defendants to allow for the deposition of third party Alfred Collins, the
22   deposition of third party Noble Systems and the deposition of Defendants
23   regarding calling technologies and practices for calls made prior to September
24   4, 2014. (ECF No. 715). The motion was instigated by the request of 14
25
26   3 To proceed with the deposition, counsel had to provide a means for all interested
     Plaintiffs and counsel to attend the deposition either in person or by remote means and to
27   have the ability to suggest questions to counsel taking the deposition.

                                                  5
                                                                            11md2286-MMA-MDD
 Case 3:11-md-02286-MMA-MDD Document 812 Filed 08/07/20 PageID.6127 Page 6 of 14



1    individual Plaintiffs, made through lead counsel, for those depositions. (Id.).
2    That motion also was granted and provided that the deposition of Defendants
3    proceed as provided in the Court’s order on the motion brought by Plaintiffs
4    Martin and Johnson. The Court also ordered that the deposition of Noble
5    Systems occur no later than January 31, 2020, and the deposition of Mr.
6    Collins occur no later than February 14, 2020. The Court extended certain
7    expert discovery deadlines and provided that “any motion for class
8    certification and any motion for summary judgment must be filed no later
9    than June 12, 2020.” (ECF No. 726). No motion was filed for class
10   certification and no motion was filed by any party for summary judgment.
11   No motion to extend the time to file any such motion was brought by any
12   party. The depositions of Noble Systems and Mr. Collins did not proceed and
13   no party asked that the dates for those depositions be extended.
14        On June 29, 2020, a status conference was held regarding the possible
15   remand of the cases remaining in the MDL. (ECF No. 789). Following the
16   conference, the Court issued an order requiring that any discovery dispute
17   regarding the April 27, 2020 discovery order be brought to the Court’s
18   attention on or before July 15, 2020, and that any request for additional
19   discovery also must be filed on or before July 15, 2020. (ECF No. 793).
20        By Order dated August 6, 2020, the Court denied a motion to amend the
21   schedule brought by these same Plaintiffs and a motion for leave to take
22   depositions brought by Mr. Martin and Mr. Johnson and a motion for leave to
23   obtain discovery from third party Noble Systems brought by member Plaintiff
24   Ashok Arora. (ECF No. 811).
25                                LEGAL STANDARD
26        The Federal Rules of Civil Procedure authorize parties to obtain
27   discovery of “any nonprivileged matter that is relevant to any party’s claim or

                                            6
                                                                    11md2286-MMA-MDD
 Case 3:11-md-02286-MMA-MDD Document 812 Filed 08/07/20 PageID.6128 Page 7 of 14



1    defense and proportional to the needs of the case ....” Fed. R. Civ. P. 26(b)(1).
2    “Information within the scope of discovery need not be admissible in evidence
3    to be discoverable.” Id. District courts have broad discretion to limit
4    discovery where the discovery sought is “unreasonably cumulative or
5    duplicative, or can be obtained from some other source that is more
6    convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C).
7         An interrogatory may relate to any matter that may be inquired of
8    under Rule 26(b). Fed. R. Civ. P. 33(a)(2). The responding party must
9    answer each interrogatory by stating the appropriate objection(s) with
10   specificity or, to the extent the interrogatory is not objected to, by
11   “answer[ing] separately and fully in writing under oath.” Rule 33(b). The
12   responding party has the option in certain circumstances to answer an
13   interrogatory by specifying responsive records and making those records
14   available to the interrogating party. Rule 33(d).
15        Similarly, a party may request the production of any document within
16   the scope of Rule 26(b). Fed. R. Civ. P. 34(a). “For each item or category, the
17   response must either state that inspection and related activities will be
18   permitted as requested or state an objection to the request, including the
19   reasons.” Rule 34(b)(2)(B). If the responding party chooses to produce
20   responsive information, rather than allow for inspection, the production must
21   be completed no later than the time specified in the request or another
22   reasonable time specified in the response. Id. An objection must state
23   whether any responsive materials are being withheld on the basis of that
24   objection. Rule 34(b)(2)(C). An objection to part of a request must specify the
25   part and permit inspection or production of the rest. Id. The responding
26   party is responsible for all items in “the responding party’s possession,
27   custody, or control.” Rule 34(a)(1). Actual possession, custody or control is

                                              7
                                                                      11md2286-MMA-MDD
 Case 3:11-md-02286-MMA-MDD Document 812 Filed 08/07/20 PageID.6129 Page 8 of 14



1    not required. Rather, “[a] party may be ordered to produce a document in the
2    possession of a non-party entity if that party has a legal right to obtain the
3    document or has control over the entity who is in possession of the
4    document.” Soto v. City of Concord, 162 F.R.D. 603, 620 (N.D. Cal. 1995).
5         Except for the Plaintiff-specific discovery authorized in the
6    questionnaire process, discovery in this MDL has been constrained to
7    discovery common to all cases. See Order dated September 4, 2019 Setting
8    Discovery Deadlines and Limitations on Discovery (ECF No. 702 at 6). This
9    constraint was addressed as early as December 7, 2016. See Hearing
10   Transcript of December 7, 2016 (ECF No. 583 at 15). And at a status hearing
11   held on April 25, 2018, in which the questionnaire process was discussed, it
12   was made clear to all, including counsel for Mr. Martin who actively
13   participated, that the nature of the general discovery to be provided by
14   Defendants and the information to be supplied by every Plaintiff in the
15   questionnaire was a process open to all. (ECF No. 587 at 34).
16                                     DISCUSSION
17        The Court does not consider itself restrained in considering the
18   appropriateness of these discovery requests by the fact that it endorsed the
19   agreement of the parties that the requests could be served. Whether the
20   discovery sought was within the constraints on case-specific discovery or
21   otherwise appropriate was not before the Court. Defendants reserved the
22   right to challenge the requests on any legal basis including that the discovery
23   sought is individual case-specific. (ECF No. 773, ¶ 4).
24        At issue here are Interrogatories 1 and 2 and Requests for Production 1,
25   2, 4, 8, 10, 13,14, 15,16, 17,18, 19 and 20.
26        Interrogatories 1 and 2
27        Interrogatory No. 1 calls for Defendants to identify the date, time,

                                              8
                                                                     11md2286-MMA-MDD
 Case 3:11-md-02286-MMA-MDD Document 812 Filed 08/07/20 PageID.6130 Page 9 of 14



1    source and circumstances under which the cell phone number for each
2    individual Plaintiff was obtained. Interrogatory No. 2 requires Defendants to
3    explain, in each case where they claim a defense of express prior consent, to
4    explain their contention in detail. Defendants object primarily on the
5    grounds that these Interrogatories call for case-specific information as
6    opposed to common discovery. The Court agrees. Discovery in this MDL has
7    been limited to common discovery except for the case-specific discovery
8    provided in response to questionnaires. As summarized above, Plaintiffs had
9    the opportunity to participate in the crafting of the questionnaires and the
10   required responses from Defendants, had the opportunity to object to the
11   questionnaire process and related discovery and had the opportunity to bring
12   discovery disputes regarding the questionnaire process and related discovery
13   to the Court. Having not taken advantage of these opportunities, this
14   requested case-specific discovery is out of bounds. Defendants’ objection is
15   SUSTAINED.
16        Requests for Production Nos. 1, 2 and 4
17        These Requests for Production (“RFP”) call for Defendants to produce
18   “all data concerning inbound and outbound calls to/from [individual
19   Plaintiffs’ cellular numbers at issue] (RFP No. 1); all recordings of telephone

20   calls to and from [individual Plaintiffs’ cellular numbers at issue] (RFP. No.

21   2); all documents, including the recordings themselves, of any pre-recorded
22   message (RFP No. 4). These RFPs suffer the same flaws as doomed
23   Interrogatories 1 and 2. Defendants’ objections are SUSTAINED.

24        RFP No. 8
25        In this RFP Defendants are asked to produce all communications with
26   any call recording vendor regarding preservation, retention or deletion of call
27   recordings. Defendants have responded all recordings were handled in-house

                                            9
                                                                    11md2286-MMA-MDD
Case 3:11-md-02286-MMA-MDD Document 812 Filed 08/07/20 PageID.6131 Page 10 of 14



1    so that there are no documents responsive to the request. Defendants have
2    agreed to produce an email exchange with vendor LiveVox confirming that no
3    LiveVox calls were recorded. Defendants’ response is sufficient. Defendants
4    must produce the information that they have agreed to produce within 14
5    days of the filing of this Order.
6         RFP Nos. 10 and 13
7         Defendants are asked to produce all complaints from consumers
8    pertaining the TCPA, calling without consent or high volume of calls (RFP
9    No. 10) or received through the Better Business Bureau (RFP No 13).
10   Plaintiffs assert that this information is relevant to Defendants’ knowledge
11   that they were acting in violation of the TCPA and are demonstrative of the
12   use of an autodialer. Defendants counter that this information is only
13   marginally relevant, at best, and that perusing their database of over 8,000
14   customer complaints to determine the basis of the complaints is not
15   proportional. Defendants explain that a manual review of the complaints
16   would be required because of the manner that complaint information is
17   stored. Defendants more persuasively argue that it has been sued hundreds
18   of times for alleged violations of the TCPA evidenced by the more than 300
19   complaints transferred to this MDL. Additional consumer complaints would
20   not add appreciably to Plaintiffs’ ability to argue that Defendants acted
21   willfully if, in fact, Defendants employed an ATDS.
22        The Court finds that for Defendants to collect this information from its
23   internal sources is not proportional, is of marginal relevance and would be
24   duplicative of the public evidence of complaints against Defendants.
25   Moreover, to the extent that these RFPs call for the production of common
26   evidence, that issue should have been raised during the questionnaire process
27   or in the dispute resolution process provided by the Court. Defendants’

                                           10
                                                                   11md2286-MMA-MDD
Case 3:11-md-02286-MMA-MDD Document 812 Filed 08/07/20 PageID.6132 Page 11 of 14



1    objection is SUSTAINED.
2         RFP No. 14
3         Defendants are asked to produce all documents concerning any audit,
4    investigation or other inquiry into TCPA compliance and/or consent to make
5    calls using a dialer. Plaintiffs assert that this information is relevant to the
6    issue of willfulness. Defendants counter that whether the technology they
7    employed is an ATDS under the law is in dispute so that they could not have
8    acted willfully if they had a good faith belief that their technology was not
9    covered by the TCPA. Defendants also raise the issue of proportionality.
10   First, the Court finds that the request to produce “all” documents is
11   overbroad: a more appropriate inquiry is to request production of the results
12   of any internal audit or investigation into TCPA compliance regarding calls
13   made prior to September 1, 2014. It is not for the Court, however, to rewrite
14   so substantially a request for production. The Court also finds that to the
15   extent this constitutes common discovery, the matter could have and should
16   have been raised during the questionnaire process or in the dispute
17   resolution process provided by the Court. Defendants need not respond
18   further.
19        RFP No. 15
20        This RFP calls for the production of “all” emails and other documents
21   pertaining to the TCPA. This RFP is overbroad on its face and will not be
22   enforced.
23        RFP No. 16
24        This RFP calls for the production of all deposition transcripts and
25   declarations from TCPA cases between 2007 and 2014. To the extent that a
26   deposition has been designated confidential, Plaintiffs request the case
27   caption and identification of plaintiff’s lawyer. In response, Defendants have

                                             11
                                                                      11md2286-MMA-MDD
Case 3:11-md-02286-MMA-MDD Document 812 Filed 08/07/20 PageID.6133 Page 12 of 14



1    agreed to produce declarations and depositions filed in TCPA cases outside
2    this MDL during the relevant period and have identified the single case in
3    which the deposition was designated confidential. Defendants’ response is
4    adequate provided that the requested materials are promptly produced. To
5    eliminate needless bickering, the Court ORDERS that the responsive
6    transcripts and declarations be produced no later than 14 days following the
7    docketing of this Order.
8         RFP No. 17
9         In this RFP, Plaintiffs request that Defendants produce all sworn and
10   unsworn statements that pertain to Defendants’ use of dialers, consent to call
11   cellular numbers or the TCPA. This is overbroad on its face and not
12   proportional. To some extent it is duplicative of RFP No. 16. The Court will
13   not require a further response from Defendants.
14        RFP No. 18
15        This RFP requests the production of all documents concerning any
16   “whistleblower,” including Albert Collins that relates to dialers or consent
17   practices “without regard to time.” Defendants object for relevance,
18   vagueness and overbreadth. First, the Court, in an Order dated December
19   16, 2019 (ECF No. 726) authorized the deposition of Mr. Collins. Despite that
20   authorization, requested by 14 individual Plaintiffs through lead Plaintiff’s
21   counsel, the deposition was not pursued. Plaintiffs here fail to explain why
22   they did not pursue the opportunity presented. Second, to the extent that
23   this is common discovery, Plaintiffs did not pursue the opportunity provided
24   by the Court in its September 4, 2019 Order (ECF No. 702) to request this
25   information from Defendants and seek Court resolution of any dispute. The
26   Court will not enforce this RFP. Other than identifying Albert Collins, it is
27   vague and overbroad and its relevance to calls preceding September 1, 2014,

                                            12
                                                                    11md2286-MMA-MDD
Case 3:11-md-02286-MMA-MDD Document 812 Filed 08/07/20 PageID.6134 Page 13 of 14



1    is not obvious.
2         RFP No. 19
3         This RFP asks Defendants to produce all audits, investigations and
4    other documents that concern their use of dialers or the TCPA “without
5    regard to time” including the Collins matter. For the same reasons as
6    provided regarding RFP No. 18, the Court will not enforce this RFP.
7         RFP No. 20
8         This RFP asks Defendants to produce “all” communications concerning
9    the capabilities of any dialer used pre-2014. The questionnaire process, in
10   which these Plaintiffs participated, required Defendants to produce to all
11   Plaintiffs the following information regarding dialers:
12              c. A description of the technological systems, including both
          hardware and software, that Midland used to contact consumers by
13        telephone during the Relevant Time Period, including, to the extent
14        readily available:
                i. The model and manufacturer of all hardware devices used;
15              ii. The name and developer of each software program used by
16        Midland, whether such programs were purchased from a third-party
          vendor, customized for Midland in conjunction with a third-party vendor,
17        or developed internally;
18              iii. The purpose or function of each such device or software program;
                iv. How Midland’s employees or agents operate such devices and
19        software programs; and
20              v. The dates such devices and software programs were in use at
          Midland.
21              d. A description of how the technological systems described in
22        response to item (c) above are used to place calls to individual consumers.
23   September 5, 2018 Order, ¶ C.1 (ECF No. 608 at 5-6). In its Order dated
24   September 4, 2019, the Court provided the opportunity for any Plaintiff
25   aggrieved by Defendants production pursuant to the questionnaire process to
26   meet and confer with Defendants and authorized the filing of motions to
27

                                            13
                                                                    11md2286-MMA-MDD
Case 3:11-md-02286-MMA-MDD Document 812 Filed 08/07/20 PageID.6135 Page 14 of 14



1    determine any resultant discovery disputes. (ECF No. 702 at 7). This
2    request falls squarely within the process contemplated by the Court.
3    Plaintiffs offer no justification for not seeking relief at that time. The Court
4    will not enforce this RFP.
5                                    CONCLUSION
6         This Joint Motion to Determine a Discovery Dispute, presenting
7    Plaintiffs’ motion to compel further responses to the identified Interrogatories
8    and Requests for Production is DENIED. Regarding RFP Nos. 8 and 16, the
9    Court ORDERS that Defendants provide the responsive information that
10   they have agreed to produce within 14 days of the entry of this Order.
11        IT IS SO ORDERED.
12   Dated: August 7, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             14
                                                                     11md2286-MMA-MDD
